Exhibit 10.4 OPERATING AGREEMENT FOR MINERAL RIDGE GOLD, LLC, a Nevada limited liability company TABLE OF CONTENTS Page EXHIBITS v ARTICLE I DEFINITIONS AND CROSS-REFERENCES 1 1.1 Definitions 1 1.2 Cross References 1 ARTICLE II NAME, PURPOSES AND TERM 2 2.1 Formation 2 2.2 Name 2 2.3 Purposes 2 2.4 Limitation 2 2.5 Term 2 2.6 Registered Agent; Offices 3 ARTICLE III CONTRIBUTIONS BY MEMBERS 3 3.1 Members’ Initial Contributions 3 3.2 Record Title 3 ARTICLE IV INTERESTS OF MEMBERS 3 4.1 Initial Ownership Interests 3 4.2 Changes in Ownership Interests 4 4.3 Admission of New Members 6 4.4 Documentation of Adjustments to Ownership Interests 6 4.5 Distributions to Members 6 ARTICLE V RELATIONSHIP OF THE MEMBERS 6 5.1 Limitation on Authority of Members 6 5.2 Federal Tax Elections and Allocations 7 5.3 State Income Tax 7 5.4 Tax Returns 7 5.5 Other Business Opportunities 7 5.6 Waiver of Rights to Partition or Other Division of Assets 7 5.7 Bankruptcy of a Member 7 5.8 Implied Covenants 7 5.9 Certificate of Ownership Interest 7 5.10 Disposition of Production 8 5.11 Limitation of Liability 8 5.12 Indemnities 8 5.13 No Third Party Beneficiary Rights 8 ARTICLE VI REPRESENTATIONS AND WARRANTIES 9 -ii- ARTICLE VII TRANSFER OF INTEREST; PREEMPTIVE RIGHT 9 7.1 General 9 7.2 Limitations on Free Transferability 9 7.3 Preemptive Right 11 ARTICLE VIII MANAGEMENT COMMITTEE 12 8.1 Organization and Composition 12 8.2 Decisions 12 8.3 Meetings 12 8.4 Action Without Meeting in Person 13 8.5 Matters Requiring Approval 13 ARTICLE IX MANAGER 13 9.1 Appointment 13 9.2 Powers and Duties of Manager 13 9.3 Standard of Care 17 9.4 Resignation; Deemed Offer to Resign 18 9.5 Payments To Manager 18 9.6 Transactions With Affiliates 19 9.7 Activities During Deadlock 19 ARTICLE X PROGRAMS AND BUDGETS 19 10.1 Initial Program and Budget 19 10.2 Operations Pursuant to Programs and Budgets 19 10.3 Presentation of Programs and Budgets 19 10.4 Review and Adoption of Proposed Programs and Budgets 20 10.5 Election to Participate 20 10.6 Recalculation or Restoration of Reduced Interest Based on Actual Expenditures 21 10.7 Expansion or Modification Programs and Budgets 22 10.8 Budget Overruns; Program Changes 22 10.9 Supplemental Business Arrangement 22 10.10 Drilling Program 23 ARTICLE XI ACCOUNTS AND SETTLEMENTS 23 11.1 Monthly Statements 23 11.2 Cash Calls 23 11.3 Failure to Meet Cash Calls 23 11.4 Cover Payment 23 11.5 Remedies 24 11.6 Audits 25 -iii- ARTICLE XII PROPERTIES 25 12.1 Royalties, Production Taxes and Other Payments Based on Production 25 12.2 Abandonment and Surrender 26 ARTICLE XIII CONFIDENTIALITY, OWNERSHIP, USE AND DISCLOSURE OF INFORMATION 26 13.1 Business Information 26 13.2 Member Information 26 13.3 Permitted Disclosure of Confidential Business Information 26 13.4 Disclosure Required By Law 27 13.5 Public Announcements 27 ARTICLE XIV RESIGNATION AND DISSOLUTION 28 14.1 Events of Dissolution 28 14.2 Resignation 28 14.3 Disposition of Properties and Assets Dissolution 28 14.4 Filing of Certificate of Cancellation 28 14.5 Right to Data After Dissolution 29 14.6 Continuing Authority 29 ARTICLE XV DISPUTES 29 15.1 Governing Law 29 15.2 Forum Selection 29 15.3 Arbitration 29 15.4 Dispute Resolution 29 ARTICLE XVI GENERAL PROVISIONS 30 16.1 Notices 30 16.2 Gender 31 16.3 Currency 31 16.4 Headings 31 16.5 Waiver 31 16.6 Modification 31 16.7 Force Majeure 31 16.8 Rule Against Perpetuities 32 16.9 Further Assurances 32 16.10 Entire Agreement; Successors and Assigns 32 16.11 Counterparts 32 -iv- EXHIBITS EXHIBIT A PROPERTIES AND ASSETS AND AREA OF INTEREST EXHIBIT B ACCOUNTING PROCEDURES EXHIBIT C TAX MATTERS EXHIBIT D DEFINITIONS EXHIBIT E INSURANCE EXHIBIT F PREEMPTIVE RIGHTS EXHIBIT G QUITCLAIM DEED EXHIBIT H LETTER AGREEMENT BETWEEN GPXM, SCORPIO US AND CRESTVIEW SCHEDULE Schedule of Members -v- LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF MINERAL RIDGE GOLD, LLC A Nevada Limited Liability Company This
